Case 6:15-cr-00001-LGW-CLR Document 421 Filed 11/05/20 Page 1 of 4
                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 10:05 am, Nov 05, 2020
Case 6:15-cr-00001-LGW-CLR Document 421 Filed 11/05/20 Page 2 of 4
Case 6:15-cr-00001-LGW-CLR Document 421 Filed 11/05/20 Page 3 of 4
Case 6:15-cr-00001-LGW-CLR Document 421 Filed 11/05/20 Page 4 of 4
